E lames Lunt
2537 E. Edgewood Ave.
Mesa, AZ 85204

D
ianuary 14, §%%P,m marie lot wilmington
United State Bankruptcv Court at S°l‘“°
700 Stewart Street ima 11 1313
Seattle, WA, 98101
L. HATCH 5$}5%%%1

“¥§§ lmi&““

RE: case No. 15-11767-¢:MA °F

To whom it may concern:
This is to protest the proposed fees as being extremely excessive.

| thought that the purpose of the trustees, their accountants, and the attorneys was to look out for the
interest of the creditors and to see that justice was done. How can these excessive fees accomplish this,
and how do they relate to what the creditors will receive?

lt appears that their primary interest as been to line their own pockets. l would think that much of the
services could have been performed bv less expensive individuals and that they could have more focus
and concern for the creditors’ interests.

Sincerely,

YM*@

E. James Lunt, CPA

Cc: Michael Gearin

K&L Gates, LLP

925 Fourth Avenue, Suite 2900
Seattle, Washington 90104

Mark Northrup

lv'lil|er Nash Graham & Dunn LLP
2801 Alaskan Way, Suite 300
Seattle, WA 98121

CaSe 16-11767-CMA DOC 1978 Filed 01/18/19 Ent. 01/18/19 10255:01 Pg. 1 Of 1

